DETAILED ACTION
This office action is in response to the application filed on May 5, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nakano (US 2017/0346017).
With respect to claim 1, Nakano discloses all aspects of the present invention including a compound of Chemical Formula (see Chemical Compounds 85-89; claim 7).

    PNG
    media_image1.png
    739
    567
    media_image1.png
    Greyscale
















wherein, in Chemical Formula 1, 

HAr is a group of the following Chemical Formula A-1 or A-2

L1 and L2 are the same as or different from each other, and each independently is a direct bond, a substituted or unsubstituted monocyclic or polycyclic arylene group, or a substituted or unsubstituted monocyclic or polycyclic heteroarylene group

Ar1 is a substituted or unsubstituted monocyclic or polycyclic aryl group or a substituted or unsubstituted monocyclic or polycyclic heteroaryl group

wherein in Chemical Formulae A-1 and A-2

R1 to R3 are the same as or different from each other, and each independently is a substituted or unsubstituted linear or branched alkyl group; and

† is a site bonding to L1 of Chemical Formula 1


With respect to claim 2, Nakano discloses wherein Chemical Formula 1 is one of the following Chemical Formula 1-1 or 1-2,  wherein in Chemical Formulae 1-1 and 1-2, L1, L2 and Ar1 have the same definitions as in Chemical Formula 1; and R1 to R3 have the same definitions as in Chemical Formulae A-1 and A-2. (see Chemical Compounds 85-89).
With respect to claim 3, Nakano discloses wherein L1 and L2 are the same as or different from each other, and each independently is a direct bond, a monocyclic arylene group that is unsubstituted or is substituted with an alkyl group or an aryl group, or a polycyclic arylene group. (see Chemical Compounds 85-89).
With respect to claim 4, Nakano discloses wherein Ar1 is a monocyclic aryl group that is unsubstituted or is substituted with a cyano group, an alkyl group, an arylphosphine oxide group, an aryl group or a heteroaryl group; a polycyclic aryl group; a monocyclic heteroaryl group that is unsubstituted or is substituted with an alkyl group or an aryl group; or a polycyclic heteroaryl group that is unsubstituted or is substituted with an aryl group.
With respect to claim 5, Nakano discloses herein R1 to R3 are the same as or different from each other, and each independently is a linear alkyl group.

    PNG
    media_image1.png
    739
    567
    media_image1.png
    Greyscale
With respect to claim 6, Nakano discloses wherein the compound of Chemical Formula 1 is selected from among the following compounds  (see Chemical Compounds 85-89).


























  With respect to claim 7, Nakano discloses (Fig 2) an organic light emitting device (10) comprising a first electrode (EL1); a second electrode (EL2) provided opposite to the first electrode; and one or more organic material layers (HTR, EML, ETR) provided between the first electrode and the second electrode, wherein one or more layers of the organic material layers comprise the compound of Claim 1 (par 80-82).
With respect to claim 8, Nakano discloses (Fig 2) wherein the organic material layer comprises an electron injection layer, an electron transfer layer, or a layer carrying out electron transfer and electron injection at the same time, and the electron injection layer, the electron transfer layer, or the layer carrying out electron transfer and electron injection at the same time comprises the compound (par 105).
With respect to claim 9, Nakano discloses (Fig 2) wherein the organic material layer comprises a hole blocking layer, and the hole blocking layer comprises the compound (par 84).
With respect to claim 10, Nakano discloses (Fig 2) wherein the organic material layer comprises a hole injection layer, a hole transfer layer, or a layer carrying out hole transfer and hole injection at the same time, and the hole injection layer, the hole transfer layer, or the layer carrying out hole transfer and hole injection at the same time comprises the compound (par 84-86).
With respect to claim 11, Nakano discloses (Fig 2) wherein the organic material layer comprises a light emitting layer, and the light emitting layer comprises the compound (par 82).
With respect to claim 12, Nakano discloses (Fig 2) wherein the organic material layer comprises one or more layers selected from the group consisting of a hole injection layer, a hole transfer layer, an electron injection layer, an electron transfer layer, an electron blocking layer, a hole blocking layer, a layer carrying out hole transfer and hole injection at the same time, and a layer carrying out electron transfer and electron injection at the same time (par 84 and 105).
With respect to claim 13, Nakano discloses (Fig 2) wherein the organic material layer comprises a light emitting layer, the light emitting layer comprises a host and a dopant, and the dopant has a maximum light emission wavelength of 400 nm to 520 nm (par 100-103).
With respect to claim 14, Nakano discloses (Fig 2) wherein the dopant is a blue fluorescent dopant (par 97 and 100).
With respect to claim 15, Nakano discloses (Fig 2) wherein the organic material layer comprises two or more light emitting layers (par 158).
With respect to claim 16, Nakano discloses (Fig 2) wherein at least one of the two or more light emitting layers comprises a blue fluorescent dopant (par 97 and 100).
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2017/0346017) in the view of Yoon (US 2018/0090686).
With respect to claim 17, Nakano discloses (Fig 2) most aspects of the current invention. However, Nakano does not show wherein the organic material layer comprises a first stack comprising one or more light emitting layers; and a second stack comprising one or more light emitting layers, and comprises one or more charge generating layers between the first stack and the second stack.
On the other hand, Yoon discloses (Fig 2) an organic light emitting device (D2) comprising a first electrode (180); a second electrode (184) provided opposite to the first electrode, a first stack (ST1) comprising one or more light emitting layers, and a second stack (ST2) comprising one or more light emitting layers, and comprises one or more charge generating layers (330) between the first stack and the second stack. Yoon teaches doing so to increase the electron injection/transporting property in the organic light emitting diode such that there are advantages in the driving voltage, the lifetime and the emitting efficiency (par 150).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the organic material layer comprises a first stack comprising one or more light emitting layers; and a second stack comprising one or more light emitting layers, and comprises one or more charge generating layers between the first stack and the second stack in the device of Nakano to increase the electron injection/transporting property in the organic light emitting diode such that there are advantages in the driving voltage, the lifetime and the emitting efficiency.
With respect to claim 18, Yoon discloses (Fig 3) an organic light emitting device (D3) comprising wherein the organic material layer comprises a first stack (ST1) comprising one or more light emitting layers; a second stack (ST2) comprising one or more light emitting layers; and a third stack (ST3) comprising one or more light emitting layers, and comprises one or more charge generating layers (430, 450) between each of the first stack and the second stack; and the second stack and the third stack. (motivation provided above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814